Title: Robert Wash to Thomas Jefferson, 20 June 1811
From: Wash, Robert
To: Jefferson, Thomas


          
            
                  Dr Sir 
                   
                     St Louis 
                     June 20th 1811—
            
		  
		  
		  Your letter of the 11th may reached me by the last mail: from which I learn with considerable regret, that Mr Crafts changed the resolution he had formed, of passing by Monticello on his return to New york. That Gentleman’s politeness & intelligence would have been an excuse for the haste & apparent negligence with which I had ventured to address you.
			 
		  
		   
		   
		  
		  
		  
		  
		  
		  From your letter, I am led further to conclude, that the Nos of the Louisiana Gazette containing a sketch of this country have never reached you. The News Papers containing those numbers could not be conveniently enclosed, and were therfore, entrusted to Mr C,—who promised to deliver them in person. It was that you might read Mr Breckenridge’s remarks with more satisfaction, that induced me to submit to your inspection such an appology for a map.
            I herewith enclose you seven Nos & will forward the rest in the course of a week or two. The Author I fear, has been rather too
                  
                  
                  
                  
                  
                  
                   desirous of obtaining a reputation for writing truths with facility: But of his merit in this respect you are the better Judge. One thing tho’ is most
			 certain,—we need not blush at the coulour of of 
                  his praise.—
            We are so remote from the busy scenes of the world, & the mail establishments in this country So very defective, that we seldom get any thing like News. All is old before it reaches us.—The report of an engagement off the Capes of Virginia (which reached us by last nights Mail) has excited a lively interest in every class of people. The only wish expressed is, that it may be true.—
            
                  There are between 3 & 4 hundred men engaged in hunting on the head waters of the Missouri & Columbia, who meet with little or no opposition from the Indians.—
                  
                  A letter from Mr Bradburry received a few days since, informs us that he was within two or three days Journey of the Mandan Villages. He has sent down a number of valuable minerals & Indian curiosities, with a
			 view to have them forwarded to his friends in Europe. I am truly sorry, that the scientifical labours of such a man as Mr Bradburry should depend upon Europe for their Just reward.—
            
                  Col. John Smith & F Morehead, Gentlemen of capital & great enterprise, left this place about ten days since, with 97 men to form an establishment at the lead mines on the Mississipi, about 40 miles this side of Prairie de Chien. It is expected that by the next winter, there will be 8 hundred or a thousand men engaged in raising mineral.—
            we have had almost incessant rains for the last three months. Since the 1st of Frebry thirty five & a ¼ inches of water have fallen.—
                  
            with the most sincere respect & esteem yrs &C
                  R: Wash
          
          
            
                  P.S. The Potash, made in the manufactories which have been lately established at the U.S.’s Saline & other salt furnaces in this country, has been found to be so strongly impregnated with Marine acid as entirely to destroy it’s utility. If a method could be suggested by which the M.A. might be seperated in the process, or its effects nutralized the labour of industrious wd be richly reward & the public greatly benifits
            
                     R: Wash
          
        